Citation Nr: 1748649	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-20 0849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include left rotator cuff tear, status post-surgical repair, and osteoarthritis.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge in September 2012. A transcript of the hearing was prepared and associated with the claims file.

The Board remanded this matter in August 2015 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in February 2016, continued to deny service connection for the Veteran's left rotator cuff tear, status post-surgical repair.


FINDING OF FACT

The Veteran's left shoulder disability, to include left rotator cuff tear, status post-surgical repair, and osteoarthritis, is not shown to have had its onset in service, osteoarthritis was not manifested to a compensable degree within one year of service discharge, and is not otherwise related to service.



CONCLUSION OF LAW

The Veteran's left shoulder disability, to include rotator cuff tear, status post-surgical repair, and osteoarthritis, was not incurred in or aggravated by service, and osteoarthritis is not presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its August 2015 remand directives. VA treatment records since July 2012 and Social Security Administration records were associated with the claims file. The Veteran was provided the opportunity to submit additional medical records, and none were received. A February 2016 SSOC continued to deny entitlement to service connection for left rotator cuff tear, status post-surgical repair.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.


II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Veteran's claimed disability is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).

Where a Veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Veteran underwent surgery to repair a rotator cuff tear in his left shoulder in January 2011, and an additional surgery was performed on the left shoulder in September 2012. At an August 2011 VA examination, the Veteran was diagnosed with osteoarthritis and tendinopathy in the left shoulder and a left shoulder rotator cuff tear. Based on his history of surgery and diagnoses in August 2011, the Veteran meets the first element of service connection.

The Veteran's service treatment records (STRs) indicate the Veteran sought treatment for left shoulder pain in May 1985, when he was diagnosed with tendinitis. In September 1985, the Veteran had another left shoulder injury while playing basketball. In December 1985 STRs again show treatment for a left shoulder injury. At that time he was put on light duty and diagnosed with sub-deltoid bursitis of the left shoulder. 

The Veteran's separation examination in March 1989 showed that clinical evaluation of the upper extremities was normal. In the corresponding Report of Medical History the Veteran completed in March 1989, he specifically denied ever having or having then "Painful or 'trick' shoulder or elbow." The Veteran noted he had injured his left ankle in 1987 with no sequelae.

Despite a current disability and an indication of a left shoulder injury in service, service connection cannot be granted, as the Veteran does not meet the third and final requirement of service connection-a nexus between the in-service injury and the Veteran's current left shoulder disability.

The Veteran has been inconsistent in his statements regarding when his shoulder pain first began after service. At his hearing in September 2012, the Veteran testified that he had been dealing with the pain for some unspecified amount of time, finally seeking treatment in 2010 after the pain became too much to bear. At his August 2011 VA Examination, the Veteran indicated he did not begin experiencing pain in his shoulder until February or March 2010. The Veteran acknowledges, and the medical records indicate, the Veteran first sought treatment for left shoulder pain in 2010. A March 2010 VA treatment record shows that the Veteran was seen with shoulder and arm pain that had "increased over the last 2 to 3 days." The examiner added that the Veteran reported having shoulder pain for "up to 2 years but recent significant increase in pain complaint after a likely range of motion trauma."

The examiner at the August 2011 VA examination opined that the Veteran's left shoulder disability is less likely than not related to the Veteran's in-service left shoulder bursitis, which resolved with no incidents of additional pain until 2010. The examiner further opined that the evidence supports a recovery from the 1985 injury because the Veteran was able to work in a physically demanding industry-construction and auto repair-following his discharge from service without any other pain requiring treatment until 24 years later.

The Board acknowledges the Veteran's testimony at his September 2012 videoconference hearing that the doctor who performed his January 2011 left shoulder surgery indicated his current injury was likely related to his in-service bursitis. The Veteran indicated he would attempt to have this doctor write a letter for the record in regard to this opinion. No such letter has been received. The Board finds the opinion of the August 2011 VA examiner to be more probative than the Veteran's September 2012 testimony. The evidence of record does not include any statement by a medical professional establishing a link between the Veteran's current left shoulder disability and the Veteran's1985 left shoulder injury. 

Additionally, the evidence of record reflects that the Veteran was not treated for left shoulder pain until approximately 25 years after the initial injury in 1985 (21 years after service discharge) in 2010. In the intervening time, the Veteran worked in the physically demanding industries of auto repair and construction without documentation of complaints of shoulder pain. When the Veteran sought treatment at VA in March 2010, he described having the pain in his left shoulder for "up to 2 years," and the examiner noted that there was a "likely range of motion trauma." Such statements from the Veteran and the examiner tend to establish that the pain the Veteran was experiencing in 2010 was more recent and not beginning in 1985 or within the Veteran's service period, which is evidence that does not support the Veteran's claim. The Board finds the preponderance of the evidence is against a nexus between the Veteran's current disability and in-service incident of left shoulder bursitis, and service connection, on a direct basis, must be denied.

The Board notes that osteoarthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.

However, as noted above, the Veteran's separation examination did not include references to a continuing left shoulder disability or chronic pain associated with the 1985 left shoulder injury. Additionally, the claims file does not indicate any complaints of left shoulder pain or disability until 2010, approximately 21 years after discharge from service. As the Veteran's current arthritis disability did not arise within one year of service and there is no continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

Entitlement to service connection for a left shoulder disability, to include left rotator cuff tear, status post-surgical repair, and osteoarthritis, is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


